Order entered August 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01557-CV

                                RICHARD MYERS, Appellant

                                                V.

                        HALL COLUMBUS LENDER, LLC, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-04295

                                            ORDER
       The Court has before it appellee’s August 29, 2013 unopposed motion for leave to file

appellee’s sur-reply to reply brief of appellant. The Court GRANTS the motion and ORDERS

that the sur-reply tendered by appellee on August 29, 2013 be timely filed as of today’s date.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE